Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/873,224 (patent 9676542) filed 10/02/2015, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application 14/873,224 does not include the .
Claim Objections
Claim 2 objected to because of the following informalities:  Claim 2 recites the limitations “bag container dispenser,” in line 4, the limitations in the preamble disclose the container as a dispenser bag container. It is suggested the limitations be amended to read --dispenser bag container--, and elsewhere in the pending claims. Appropriate correction is required.
Claim 2 recites the limitations “said device,” in line 10, the limitations previously disclose the device as a retaining device. It is suggested the limitations be amended to read --said retaining device --. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 21 recites the limitations “said opening,” in line 4.  It is unclear as to what specifically is/are the said opening since the preceding claims do not recite an opening.  Appropriate action is required as to which specific opening is being recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2,10,11 and 21 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Springer (US 2013/0284756 A1).

Referring to claim 2.  Springer discloses a dispenser bag container and dispenser rack (10; Figure 1) comprising:
a dispenser rack (11; Figure 1), said rack (11) having a horizontal platform (23), said platform (23) being sized and shaped to support said bag container dispenser (50), said bag container dispenser (50) dispensing bags (52) in a plane parallel to said 
first and second side guards (22 and 20; Figure 10) and a rear guard (14), said guards extending orthogonally upward from said platform (23) and being adapted to constrain movement of said bag container (50), said rack (11) having an open front end (open front of rack 11), said front end providing access to said opening members (open end of dispenser container 50); and 
a restraining device (36; Figure 10), said device (36) preventing said bag container (50) from moving in a direction of dispensing (front direction) on said horizontal platform (23) as bags (52) are withdrawn from said bag container (50).

Referring to claim 10. Springer discloses a dispenser bag container and dispenser rack (10; Figure 1), comprising:
wherein said dispenser rack (11) is formed of metal (Para. [0042]).

Referring to claim 11. Springer discloses a dispenser bag container and dispenser rack (10; Figure 1), comprising:
wherein said restraining device (36; Figure 7) comprises a pivoting restraining arm (42), said arm (42) disposed to urge said bag container (50) in a rearward direction (toward the back) when said arm (42) is in a retaining position (as in Figure 10) and disposed to permit removal of said bag container (50) when said arm (42) is in an open position (when arm 42 is pulled forward).

Referring to claim 21. Springer discloses a dispenser bag container and dispenser rack (10; Figure 1), comprising: 
wherein said dispenser rack (11) further comprises a cover (12; Figure 4), said cover (12) extending over at least a portion of said bag container (50, when closed) while providing access to said opening (opening 54).

Response to Arguments
Applicant’s arguments with respect to claims 2,9,11 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Newly cited reference used Springer (US 2013/0284756 A1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RAKESH KUMAR/Primary Examiner, Art Unit 3651